Pfeifer, J.,
dissenting.
{¶ 102} I dissent as to the majority’s responses to both certified questions. I would hold that R.C. 1.63 is not a general law and that local predatory-lending ordinances that impose stricter requirements on lending transactions do not conflict with the state’s predatory-lending statutes.
I
{¶ 103} May the General Assembly, simply through the statement of its intention to do so, be the sole source of lawmaking on a particular subject? Not if Section 3, Article XVIII of the Ohio Constitution is to have meaning. The General Assembly should indeed hold sway upon matters of statewide concern. Whether something is a matter of statewide concern is the threshold question. I would hold that the regulation of mortgage rates is more appropriately dealt with at the local level.
{¶ 104} Ohio is a diverse state, with a diverse economy and a unique mixture of urban and rural communities. A one-size-fits-all rule regarding mortgage rates is ill-suited to a state with the demographic and economic diversity of Ohio. According to the Plain Dealer, the United States Census Bureau recently named Cleveland as the poorest large city in the United States. Suchetka and Galbin*192cea, “Cleveland, Poorest Big City in the U.S., Census Shows,” Plain Dealer (Aug. 30, 2006), http://www.cleveland.com/poverty/plaindealer/index.ssfi/base/news/ 115692731199050.xmlcoll=2thispage=4. Predatory lenders prey on the poor, and Cleveland is thus especially prone to predatory lending and its inevitable aftermath. Is it appropriate for the General Assembly to restrict the ability of municipalities to respond to the problems attendant to poverty?
{■¶ 105} I was not a supporter of the four-part test set forth in Canton v. State, 95 Ohio St.3d 149, 2002-0hio-2005, 766 N.E.2d 963, for determining whether a statute constitutes a general law. Id. at ¶ 42 (Pfeifer, J., dissenting). But the Canton test is the law and has been relied upon by the majority in this case. The test states:
{¶ 106} “To constitute a general law for purposes of home-rule analysis, a statute must (1) be part of a statewide and comprehensive legislative enactment, (2) apply to all parts of the state alike and operate uniformly throughout the state, (3) set forth police, sanitary, or similar regulations, rather than purport only to grant or limit legislative power of a municipal corporation to set forth police, sanitary, or similar regulations, and (4) prescribe a rule of conduct upon citizens generally.” Canton v. State, syllabus.
{¶ 107} I believe that the majority has misapplied the facts of this case to the Canton test. We are asked in this case whether R.C. 1.63 is a general law. The majority opinion, however, barely addresses R.C. 1.63 in its opinion. On its face, R.C. 1.63 explicitly contravenes the third requirement of the Canton test because it “purports] only to grant or limit legislative power of a municipal corporation to set forth police, sanitary, or similar regulations.” It states:
{¶ 108} “(A) The state solely shall regulate the business of originating, granting, servicing, and collecting loans and other forms of credit in the state and the manner in which any such business is conducted, and this regulation shall be in lieu of all other regulation of such activities by any municipal corporation or other political subdivision.
{¶ 109} “(B) Any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision to regulate, directly or indirectly, the origination, granting, servicing, or collection of loans or other forms of credit constitutes a conflict with the Revised Code, including, but not limited to, Titles XI, XIII, XVII, and XLVII, and with the uniform operation throughout the state of lending and other credit provisions, and is preempted.
{¶ 110} “(C) Any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision constitutes a conflict with the Revised Code, including, but not limited to, Titles XI, XIII, XVII, and XLVII, and is pre-empted, if the ordinance, resolution, regulation, or other action does either of the following:
*193{¶ 111} “(1) Disqualifies a person, or its subsidiaries or affiliates, from doing business with such municipal corporation or other political subdivision based upon the acts or practices of such person, or its subsidiaries or affiliates, as an originator, grantor, servicer, or collector of loans or other forms of credit;
{¶ 112} “(2) Imposes reporting requirements or other obligations upon a person, or its subsidiaries or affiliates, based upon such person’s, or its subsidiaries’ or affiliates’, acts or practices as an originator, grantor, servicer, or collector of loans or other forms of credit.”
{¶ 113} R.C. 1.63 does not set forth any regulations; it purports only to prohibit municipalities from asserting their own police powers. The first certified question before us deals only with R.C. 1.63, not the rest of the statutes contained in 2002 Sub.H.B. No. 386. R.C. 1.63 fails the third element of the Canton test.
{¶ 114} R.C. 1.63 also fails the fourth element of the Canton test, since it does not “prescribe a rule of conduct upon citizens generally.” R.C. 1.63 requires nothing of citizens generally. It operates only to proscribe political subdivisions from protecting their own citizens from the rapacious acts of predatory lenders. Certainly, no person reading R.C. 1.63 would think that it applied to him or her.
{¶ 115} Since R.C. 1.63 fails to meet the Canton test, I would hold that it is not a general law.
II
{¶ 116} The second question before us today is “whether predatory lending ordinances that impose stricter requirements on lending transactions conflict with the state’s predatory lending statutes.” I would hold that they do not. In cases of alleged conflict between state law and municipal ordinances, the most important question is whether the municipality’s ordinance lessens or weakens the state statute. Does the ordinance prevent the statute from achieving its objectives? Professor George W. Knight, the same delegate for Franklin County cited in the majority opinion, spoke to that issue at the Constitutional Convention of 1912:
{¶ 117} “It is not intended to invade state authority in the least, but to make clear that the municipality has the right to enact such local police, sanitary and other similar regulations as are not in conflict with general laws. It can not take away, however. For instance, take the quarantine laws. A city can not make them less strict than the state, but it can make them more strict.” 2 Ohio Constitutional Convention, Proceedings and Debates of the Constitutional Convention of the State of Ohio (1913) 1439.
{¶ 118} Here, no violence is done to the state statutes by Cleveland’s stricter standards. The state standards are not flouted. Cleveland’s ordinances do not *194create an oasis for predatory lenders where they are free from state law. The Cleveland ordinances meet the test from Struthers v. Sokol (1923), 108 Ohio St. 263, 140 N.E. 519, paragraph two of the syllabus, which asks “whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.” The Cleveland ordinances do not allow predatory lending at the rate prohibited by the General Assembly. As for the Struthers “vice versa,” the state statutes do not explicitly permit lenders to make predatory loans at any lower rate. The state has stayed out of the fray in that regard. As the third paragraph of the syllabus in Struthers says, “A police ordinance is not in conflict with a general law upon the same subject merely because certain specific acts are declared unlawful by the ordinance, which acts are not referred to in the general law * * Municipalities’ constitutionally granted right to self-governance should not be undone by implication.
Vorys, Safer, Seymour & Pease, L.L.P., John Winship Read, and John J. Kulewicz, for appellant American Financial Services Association.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, and Sharon A. Jennings and Holly J. Hunt, Assistant Attorneys General, for appellant Attorney General of Ohio.
{¶ 119} A second question that should be asked in home-rule analysis is whether the ordinance affects Ohioans outside the boundaries of the municipality. The Cleveland ordinances do not purport to apply to anyone not doing business within Cleveland. Their real effect on Ohioans outside Cleveland, other than perhaps a few financial institutions, is minimal.
{¶ 120} Federal, state, and municipal legislation together can protect Ohioans from predatory lenders. In Fondessy Ents., Inc. v. Oregon (1986), 23 Ohio St.3d 213, 215, 23 OBR 372, 492 N.E.2d 797, in allowing a municipality’s more stringent regulations on hazardous-waste disposal, the majority wrote that “it is evident that the combined efforts of every level of government (federal, state and municipal) are essential to control and conquer a potentially deadly threat to the public resulting from the disposal of hazardous waste.” A combined effort is called for in this case as well.
{¶ 121} The General Assembly has essentially created a minimum standard with statewide breadth, for application from Ada to Zanesville. There is no reason, however, why municipalities afflicted more greatly by the problem of predatory lending cannot create greater protections for their citizens. Can we possibly believe that those protections would be detrimental to this state?
Resnick, J., concurs in the foregoing opinion.
Teresa M. Beasley, Cleveland Director of Law, Thomas J. Kaiser, Chief Trial Counsel, and Joseph G. Hajjar, Assistant Director of Law, for appellee.
Brieker & Eckler, L.L.P., and Luther Liggett Jr., urging reversal for amicus curiae Ohio Mortgage Bankers Association.
The Brunner Firm Co., L.P.A., Rick L. Brunner, Michael S. Kolman, and Rebecca L. Egelhoff, urging reversal for amicus curiae Ohio Association of Mortgage Brokers.
Jeffrey D. Quayle; Thompson Hiñe, L.L.P., Jeffery E. Smith, John T. Sunder-land, and Craig A. Calcaterra, urging reversal for amicus curiae Ohio Bankers League.
Legal Aid Society of Cleveland, Julie K. Robie, Harold L. Williams, and Andrea K. Price, urging affirmance for amicus curiae East Side Organizing Project.
Advocates for Basic Legal Equality and Stanley A. Hirtle, urging affirmance for amicus curiae Edgemont Neighborhood Coalition.
Byron & Byron Co., L.P.A., Barry M. Byron, and Stephen L. Byron; and John E. Gotherman, urging affirmance for amici curiae Ohio Municipal League and International Municipal Lawyers Association.